r’     -




                          E        ORNEY       GENERAL
                                 OF    TEXAS


  WILL     WILSON
A1TORNEY        GENERAL               July 21, 1960

           Mr. J. E. Junker              Opinion No. WW-891
           County Attorney
           Fort Bend County              Re:   Whether a County Clerk
           Richmond, Texas                     is required to furnish
                                               to a Veterans County
                                               Service Officer of an-
                                               other county a birth
                                               certificate without cost,
                                               such birth certificate to
                                               be used to establish a
                                               claim for benefits on be-
                                               half of a minor child of
           Dear Mr. Junker:                    a deceased veteran,
                Your request for an opinion from this office involves
           the question of whether a County Clerk is required to fur-
           nish to a Veterans County Service Officer of another county
           a birth certificate without cost, such birth certificate to
           be used to establish a claim for benefits on behalf of a
           minor child of a deceased veteran,
                Section 3, Article 5798a-2,     Vernon's Civil Statutes,
           states In part:
                        "The duty of the Veterans County
                   Service Officer . . . shall be to aid
                   all residents of the county . . . who
                   served in the . . . armed forces . . .
                   of the United States during any war or
                   peacetime enlistment, and/or veterans
                         orphans and .     dependents in
                   prep&lng, submittin; and presenting
                   any claim against the United States
                         for benefits to which they may
                   be'entltled under the existing laws of
                   the United States, or of any state, or
                   such laws as may hereafter be enacted,
                   pertinent thereto . . .)t
Mr. J. E. Junker, Page 2   (w-891)

     Article 1939a, Vernon's Civil Statutes, reads In
part as follows:
         "Article 1. Any person, his guardian,
    or his dependents or heirs at law who Is
    eligible to make a claim against the Govern-
    ment of the United States of America . . .
    shall upon the request theref'orby such per-
    son, his guardian, or his dependents, or
    heirs at law, be furnished without cost a
    certified and authenticated copy or copies
    of any Instrument, public record or document
    necessary to prove or establish such claim,
    which is In the custody or on file in the
    office of County Clerks, District Clerks and
    other public officials of this State, by
    such officials. , . .
         "Art. 2. The rights conferred by this
    Act shall extend to any person, his guardian
    or his dependents, or heirs-at-law who are
    eligible by reason of service heretofore or
    hereafter rendered in the Armed Forces of the
    United States of America, . . . when such per-
    son, his guardian, or his dependents, or helrs-
    at-law are eligible to make claim against the
    Government of the United States of America as
    a result of such service."
     Section 93 of 39 Tex. Jur. "Statutes" at page 176
reads In part as follows:
          " .    the intention and meaning of the
     Legislature must be ascertained from the lan-
     guage of the statute read as a whole, , . .
     If the statutory language clearly and dlstinct-
     ly reveals the legislative intent, there is
     no occasion to look elsewhere."
     Article 1939a is explicit In that County Clerks,
District Clerks and other officials must issue without
cost certified copies of any instruments, public records
or documents necessary to establish proof of claims
against the United States for the purpose of obtaining
benefits to ex-servicemen, their guardians, dependents
and heirs-at-law upon their request.
     Further, In Article 5798a-2, Vernon's Civil Statutes,
the Legislature clearly defines that the duty of the County
Mr. J, E. Junker, Page 3 (w-891)

Veterans Service Officer 1s "to aid .     veterans
orphans and . . . dependents in preparing, submlttlng'and
presenting such claim . . ,”
     It Is the opinion of this office that when the Vet-
erans County Service Officer Is requested by veterans,
orphans or dependents for aid In preparing a claim under
Article 5798a-2, the Veterans County Service Officer has
authority to act in their behalf and is entitled to re-
quest and receive from the County Clerk of any county In
the State of Texas, without cost, certified copies of
Instruments for the purpose of establishing proof of
claim.
                         SUMMARY

            The County Clerk of any county In
            Texas is required to furnish to a
            Veterans County Service Officer,
            without cost, a birth certificate
            to be used to establish a claim
            for benefits on behalf of a minor
            child of a deceased veteran.
                                   Yours very truly,
                                   WILL WILSON
                                   Attorney General of Texas




MJS:mm
APPROVED:
OPINION COMMITTEE
Houghton Brownlee, Jr., Chairman
Marietta Payne
C. Dean Davis
Virgil R. Pulllam
Robert A. Rowland
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Leonard Passmore